Order, Supreme Court, New York County (Joan Madden, J.), entered on or about October 5, 1999, which, insofar as appealed from, granted plaintiffs motion to set aside the jury’s awards for past and future pain and suffering of $10,000 and $0, respectively, and directed a new trial on the issue of such damages unless defendant stipulated to increase the awards therefor to $75,000 and $50,000, respectively, unanimously affirmed, without costs.
According appropriate deference to the trial court’s decision to set aside the jury’s verdict (see, Nicastro v Park, 113 AD2d 129, 136-137), a fair interpretation of the evidence does not support the jury’s verdict on past and future pain and suffering, caused by two herniated discs with nerve root impingement that, as implied by the jury’s award for future medical expenses, will cause pain and suffering in the future (cf., Skow v Jones, Lang & Wooton Corp., 240 AD2d 194, lv denied 94 NY2d 758). Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.